41 So.3d 106 (2009)
Marsha COLBY
v.
STATE of Alabama.
CR-06-2183.
Court of Criminal Appeals of Alabama.
December 18, 2009.
John W. Beck, Fairhope; and Rebecca Kiley, Charlotte Morrison, and Bryan A. Stevenson, Montgomery, for appellant.
Troy King, atty. gen., and Marc S. Bass, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
WELCH, Judge.
On the authority of Ex parte Colby, [Ms. 1080639, September 4, 2009] 41 So.3d 1 (Ala.2009), we reverse the judgment of the circuit court and remand this cause to the Baldwin Circuit Court for proceedings consistent with the Alabama Supreme Court's opinion.
REVERSED AND REMANDED.
WISE, P.J., and WINDOM, KELLUM, and MAIN, JJ., concur.